UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6241



ANTONIO BURTS,

                 Plaintiff - Appellant,

          v.


SULLIVAN’S BODY SHOP,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cv-02500-HMH)


Submitted:   May 30, 2008                  Decided:   June 10, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Antonio Burts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Antonio Burts seeks to file an appeal in his action

against Sullivan’s Body Shop.              We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).               This appeal period is “mandatory

and jurisdictional.”             Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

                  The district court’s final order was entered on the

docket on October 23, 2006.               The notice of appeal was filed more

than a year later.         Because Burts failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.*           We dispense with oral argument because the

facts       and    legal   contentions     are    adequately   presented     in   the

materials         before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                           DISMISSED



        *
      To the extent that Burts’ notice of appeal could be construed
as pertaining to the district court’s September 10, 2007 order
finding several of Burts’ post-judgment motions to be moot, we note
that the notice of appeal also is untimely as to that order.

                                          - 2 -